DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 15 claims and claims 1-15 are pending.

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The method of claim 1, wherein the computing down-sampled luma samples from luma samples of the reconstructed luma block comprises …". There is insufficient antecedent basis for this limitation in the claim. The independent claim 1, upon which claim 4 is dependent, does not disclose anything related to “computing” of the down-sampled luma samples from luma samples, whatsoever. Similar issues exist in claims 9 and 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11, 323,726 B2 in view of Ma et al. (US PGPub 2021/0136392 A1). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Ma et al..
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 323,726 B2 in view of Ma et al. (US PGPub 2021/0136392 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table in view of Ma et al.:

17700238 (Instant Application)
11, 323,726 B2 (Patent)

Claim 1
Claim 1
1
A method for encoding a video signal, comprising:
A method for decoding a video signal, comprising:
2
reconstructing a luma block corresponding to a chroma block, wherein the luma block is adjacent to a plurality of reconstructed neighboring luma samples, and wherein the chroma block is adjacent to a plurality of reconstructed neighboring chroma samples;
reconstructing a luma block corresponding to a chroma block, wherein the luma block is adjacent to a plurality of reconstructed neighboring luma samples, and wherein the chroma block is adjacent to a plurality of reconstructed neighboring chroma samples; 
3

computing a plurality of down-sampled luma samples from the plurality of reconstructed neighboring luma samples;

identifying, from a sub-group of the plurality of reconstructed neighboring luma samples, at least one maximum luma sample, wherein the at least one maximum luma sample corresponds to a first reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples, the sub-group is composed of a predefined number of the reconstructed neighboring luma samples among the plurality of reconstructed neighboring luma samples;
identifying, from a sub-group of the plurality of computed down-sampled luma samples, at least one down-sampled maximum luma sample, wherein the at least one down-sampled maximum luma sample corresponds to a first reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples, and the sub-group is composed of a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples;
4
identifying, from the sub-group of the plurality of reconstructed neighboring luma sample, at least one minimum luma sample, wherein the at least one minimum luma sample corresponds to a second reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples;
identifying, from the sub-group of the plurality of computed down-sampled luma samples, at least one down-sampled minimum luma sample, wherein the at least one down-sampled minimum luma sample corresponds to a second reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples;
5
fitting a linear model through the at least one maximum luma sample, the at least one minimum luma sample, the first reconstructed chroma sample, and the second reconstructed chroma sample; and
fitting a linear model through the at least one down-sampled maximum luma sample, the at least one down-sampled minimum luma sample, the first reconstructed chroma sample, and the second reconstructed chroma sample; 
6

computing down-sampled luma samples from luma samples of the reconstructed luma block, wherein each down-sampled luma sample corresponds to a chroma sample of the chroma block; and
7
predicting chroma samples of the chroma block by applying the linear model to the luma samples of the luma block.
predicting chroma samples of the chroma block by applying the linear model to the corresponding computed down-sampled luma samples.


The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that the patent has additional limitations of “computing a plurality of down-sampled luma samples from the plurality of reconstructed neighboring luma samples”, which is not explicitly claimed in the instant application. However, Ma et al., in the same field of endeavor (Abstract), teach a method video encoding where it teaches computing a plurality of down-sampled luma samples from the plurality of reconstructed neighboring luma samples (Ma et al.; [0011]; Figs. 12-15 show the down-sampling of the luma samples to luma′ samples. See [0262] for detailed down-sampling process of the reconstructed neighboring luma samples 1218-1222 into down-sampled luma reference samples 1216-1217 as shown in Fig. 12). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine instant application’s invention of encoding with cross-component linear model to include Ma et al's usage of down-sampled luma samples, because the luma reference samples and the neighboring luma reference samples are down-sampled to provide an accurate comparison with the neighboring chroma reference samples and the chroma samples (Ma et al.; [0253]). Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1 in view of Ma et al..

Independent claims 6 and 11 of the instant application are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13 of U.S. Patent No. 11, 323,726 B2 in view of Ma et al. (US PGPub 2021/0136392 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous table in view of Ma et al.

All the rest of the claims 2-5, 7-10, 12-15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over a combination of claims 1-13 of U.S. Patent No. 11, 323,726 B2 in view of Ma et al. (US PGPub 2021/0136392 A1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “CCLM-BASED INTRA-PREDICTION METHOD AND DEVICE” - Choi et al., US PGPub 2020/0195930 A1.
2. “INTRA-PREDICTION USING A CROSS-COMPONENT LINEAR MODEL IN VIDEO CODING” -  Ma et al., US PGPub 2021/0136409 A1.
3. “REFERENCE PIXEL REDUCTION FOR INTRA LM PREDICTION” - Liu et al., US PGPub 2013/0188703 Al.
4.““LUMA-BASED CHROMA INTRA-PREDICTION FOR VIDEO CODING” - Budagavi et al., US PGPub 2017/0295365 A1.
5.“NEW SAMPLE SETS AND NEW DOWN-SAMPLING SCHEMES FOR LINEAR COMPONENT SAMPLE PREDICTION” - Onno et al., US PGPub 2020/0413062 A1.
6. “LINEAR MODEL CHROMA INTRA PREDICTION FOR VIDEO CODING” - Zhang et al., US PGPub 2018/0077426 Al.
7.“DOWNSAMPLING PROCESS FOR LINEAR MODEL PREDICTION MODE” - Zhang et al., US PGPub 2016/0277762 Al.
8. “Enhanced Cross-Component Linear Model for Chroma Intra-Prediction in Video Coding” - Kai Zhang, Jianle Chen, Li Zhang, Xiang Li, Marta Karczewicz; IEEE  TRANSACTIONS ON IMAGE PROCESSING, VOL. 27, NO. 8, AUGUST 2018.
9. “Chroma Intra Prediction Based on Inter-Channel Correlation for HEVC” – Xingyu Zhang, Christophe Gisquet, Edouard Fran¢ois, Feng Zou, Oscar C. Au; IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 23, NO. 1, JANUARY 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485